Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 15, 2015

                                     No. 04-14-00374-CR

                                      Luis Arnaldo BAEZ,
                                           Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR6881
                       Honorable Philip A. Kazen, Jr., Judge Presiding


                                        ORDER

         Appellant’s motion for rehearing was originally due to be filed on October 29, 2015.
Appellant’s first unopposed motion for extension of time was granted, extending the deadline to
file the motion for rehearing to November 30, 2015.

       On November 30, 2015, appellant filed a second motion for extension of time, stating he
received notice on November 19, 2015 of a court hearing on December 1, 2015, which would
preclude him from completing the motion for rehearing. The second motion for extension of
time was granted, extending the deadline for filing the motion for rehearing to December 14,
2015.

      On December 14, 2015, appellant filed a third motion for extension of time entitled “final
motion for extension of time,” stating a client emergency precluded him from completing the
motion for rehearing and requesting an extension to December 28, 2015. The motion is
GRANTED. NO FURTHER MOTIONS FOR EXTENSIONS OF TIME WILL BE
CONSIDERED OR GRANTED. Appellant’s motion for rehearing must be filed in this court
by December 28, 2015.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of December, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court